Citation Nr: 1506872	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Buffalo, New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred on September 12, 2011, at Strong Memorial Hospital, in Rochester, New York.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1985 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Albany, New York.

In July 2013, the Veteran presented testimony during a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.  From the date of the hearing, the record was held open for 60 days to allow for the submission of additional evidence.  Additional evidence was received in August 2013 without a waiver of review in the first instance by the agency of original jurisdiction (AOJ).  As the claim is being remanded for additional development, the AOJ will have the opportunity to review these records in the first instance.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-100 8 (2014).   Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  38 C.F.R. 17.1004(d) (2014) provides:

In order to receive payment or reimbursement under § 1725, a claim must be filed within 90 days of the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.

VA denied the Veteran's claim on the grounds that the claim was not filed within 90 days of the Veteran being discharged from Strong Memorial Hospital.  VA did not, however, address whether the Veteran had exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  While the Board notes that the Veteran has consistently alleged she does not have insurance and receives Social Security Disability, the Albany VAMC in January 2011 denied the Veteran's claim for care received in December 2010, based on the finding that the Veteran had third party insurance.  In light of this discrepancy, and failure to address third party exhaustion in the April 2012 decision, VA must explore this matter. 

The Veteran at her videoconference Board hearing stated that before she was admitted to the hospital for her prolonged stay, she mailed a copy of her September 12, 2011 medical bill to VA.  The AOJ should attempt to verify if any such correspondence was received.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a search of records at all local VA facilities (RO's, medical centers, etc.) in search of any correspondence sent by the Veteran in September, October, or November of 2011.  If any such correspondence is found, the AOJ should determine whether such correspondence represents timely filing of a qualifying claim.

2.   Ask the Veteran whether she had exhausted, without success, action to obtain payment or reimbursement for the treatment from September 12, 2011 from Strong Memorial Hospital from a third party, to include any government program, or employer insurance carrier, or an insurance company obligated to provide, or to pay the expenses of, the Veteran's health services under a health-plan contract, and if so, to provide documentation of her actions.
 
3.  Thereafter, the AOJ should review the record.  If the claim remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	(CONTINUED ON NEXT PAGE)

_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




